Citation Nr: 0432037	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  95-20 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1976.  

This appeal arises from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied service connection for 
degenerative joint disease of the cervical spine with 
headaches and an increased rating for residuals of a gunshot 
wound to the left shoulder and chest.  

The RO in a May 1997 rating decision granted service 
connection for thoracic outlet syndrome.  

In March 2000 the Board of Veterans' Appeals (Board) issued a 
decision denying the veteran's claims for service connection 
for degenerative joint disease of the cervical spine and an 
increased rating for residuals of a gunshot wound to the left 
shoulder and chest.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court").  

In April 2002 the parties filed a Joint Motion for Remand and 
to Stay the Proceedings.  The parties also filed a Joint 
Motion to Terminate the Appeal as to the issue of an 
increased evaluation for residuals of a gunshot wound to the 
left shoulder and chest, based on an attached stipulated 
agreement.  VA agreed to assign a 20 percent rating for the 
service-connected residuals of a gunshot wound to the left 
chest and shoulder, through June 1997, and a 30 percent 
rating from June 1997.  The terms of the agreement were 
effectuated by the RO in a June 2002 rating decision.  The 
April 2002 order terminating the appeal as to the issue of an 
increased rating has rendered it moot.  Aronson v. Brown, 
7 Vet .App. 153, 155 (1994).  

The Board in June 2003 remanded the veteran's claim for 
service connection for degenerative joint disease of the 
cervical spine in compliance with the orders of the Court.  
The RO issued the veteran a letter notifying him of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) as ordered.  As the RO completed the actions ordered 
in the remand the veteran's claim has been returned to the 
Board for further appellate consideration.  Stegall v. West, 
11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The claims folder does not include any diagnosis of 
degenerative joint disease of the cervical spine in service 
or during the initial post service year.  

2.  There is no competent medical evidence in the claims 
folder which indicates the currently diagnosed degenerative 
joint disease of the cervical spine is related to service or 
to the veteran's service-connected residuals of a gunshot 
wound to the left shoulder and chest.  


CONCLUSION OF LAW

Degenerative joint disease of the cervical spine was not 
incurred or aggravated in service, is not proximately due to 
or the result of a service-connected disability, and the 
service incurrence of degenerative joint disease of the 
cervical spine may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and their 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the appellant of evidence and information 
necessary to substantiate the claim and inform them whether 
they or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 212 (2004)(Pelegrini 
II) the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") interpreted the law as requiring 
that the notice requirements of the VCAA mandated the 
claimant be informed of the provisions of the VCAA prior to 
the initial decision of the RO.  In this case the initial RO 
decision in April 1995 preceded the passage of the VCAA.  In 
such a case the Court noted the statute and the regulation 
provide for pre-initial-AOJ-adjudication notice, but the 
Court specifically recognized that, where, as here, that 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred.  
Instead, the appellant had the right on remand to VCAA 
content-complying notice and proper subsequent VA process.  
In this case the RO notified the veteran of the provisions of 
the VCAA in a June 2003 letter.  The RO then readjudicated 
the veteran's claim in an April 2004 supplemental statement 
of the case.  The Board considers that any defect in 
notifying the veteran has been cured.  

The RO in the June 2003 letter informed the veteran of the 
evidence necessary to support his claim, listed the evidence 
which had been obtained and explained how VA could assist the 
veteran in obtaining evidence.  In the April 2004 
supplemental statement of the case the RO informed the 
veteran of the evidence which they considered and explained 
why the claim had been denied.  

VA has satisfied its obligation to notify and assist the 
veteran in this case.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2004).  

Factual Background and Analysis.  Service medical records 
reveal the veteran sustained a gunshot wound to the left 
chest during a robbery in May 1974.  Service records indicate 
there was a small entrance wound on the anterior left 
shoulder with surrounding powder burns, and a posterior left 
chest wound near the tip of the scapula.  X-rays showed no 
underlying pneumothorax, but there was a pulmonary 
parenchymal infiltrate consistent with pulmonary injury from 
the gunshot wound. There were small metallic fragments 
surrounding the area.  The path of the bullet was above and 
anterior to the axillary artery and vein and brachial plexus 
and did not damage them.  With the exception of a notation in 
a May 1974 record that indicates an order for an X-ray study 
of the left shoulder and cervical spine, the veteran's 
service medical records do not include any references to or 
diagnosis of a cervical spine disorder.  

The RO granted service connection for residuals of a gunshot 
wound to the left chest and shoulder in a rating decision 
dated in March 1984 and assigned a 10 percent evaluation 
effective from October 6, 1983.  

VA outpatient records dated in September 1987 reveal 
complaints of pain in the left upper chest that radiated into 
the arm and neck.  It was noted that there was no atrophy and 
there was a diagnosis of brachial plexus neuropathy.  A 
private medical doctor's statement dated in September 1987 
discloses treatment for left-sided chest pains in December 
1984 and on two occasions in February 1987.

In the report from VA examination dated in January 1988, the 
examiner recited the veteran's history of gunshot wounds to 
the left chest and shoulder.  Diagnoses rendered were 
residual gunshot wound, left chest and shoulder with residual 
retained metallic fragments, minimal radiating neuralgia, 
left arm with resulting minimal functional impairment.  

In a private statement dated in September 1991, the doctor 
noted the veteran complaints of increasing aching and 
numbness in the shoulder region and tingling in the ulnar 
aspect of the hand.  Nerve conduction related to 
symptomatology of other disabilities.  In conclusion, the 
doctor noted some irritation of the brachial plexus.

A private medical doctor's statement dated in January 1993 
reveals treatment of left brachial plexus related to thoracic 
outlet syndrome due to gunshot wounds.  On examination, the 
doctor noted that forced extension at the shoulders produced 
paresthesias on the ulnar hand and forearm. There was no 
objective sensory loss or weakness other than perhaps trace 
abductor digiti quinti weakness; the triceps and biceps jerks 
were symmetrical.  

VA outpatient records reflecting treatment from 1993 to 1994 
reveal left-sided neck and shoulder pain.  In November and 
December 1993 records, the veteran complained of neck pain 
due to a volleyball incident.  In an X-ray dated in January 
1993, the cervical spine was determined to be normal.  In a 
record dated January 1994, the examiner noted the veteran's 
complaints of shoulder pain and possible cervical spine 
problems.  A private radiology study dated in January 1994 of 
the cervical spine revealed normal findings.  A clinical 
record dated in July 1994 reveals left sided neck and 
shoulder pain.

VA physical therapy notes dated in August 1994 related 
complaints of left shoulder pain.  

VA examination dated in January 1995 included the veteran's 
history of gunshot wound to the left shoulder and chest.  The 
examiner noted recent nerve studies were normal.  The 
diagnosis was residuals of gunshot wound to the left shoulder 
with history of abnormal Magnetic Resonance Imaging (MRI).  
An X-ray showed degenerative changes in the cervical area.  

In November 1995, the veteran had a personal hearing before a 
Hearing Officer at the RO.  

A neurological examination for the VA, dated in March 1997, 
reveals complaints of pain and muscle spasms in the left 
shoulder with occasional numbness involving the left chest.  
Nerve conduction studies were noted as normal.  Cervical 
spine x-rays disclosed evidence of some degenerative joint 
disease.  Some mild cervical spine degeneration was noted.  
An X-ray revealed intervertebral disc space narrowing at the 
C5-C6 levels with osteophytes.  Further X-ray studies by the 
VA in March 1997 showed an old injury of the left hemithorax.  
There was shrapnel in the lungs but no thoracic deformity.

In March 1997 a VA Fee Basis Neurology Consult was conducted.  
The neurologist noted there was some mild cervical spine 
degeneration which had no apparent relationship with the 
veteran's headaches or his previous gunshot wound.  

Service connection was granted for left thoracic outlet 
syndrome was granted in a May 1997 rating decision.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  The evidence 
includes a current diagnosis of cervical degenerative joint 
disease.  The evidence does not demonstrate the veteran had 
cervical degenerative joint disease in service or during the 
initial post service year.  The first complaints of symptoms 
related to the veteran's cervical spine appear in the record 
in 1993, 17 years after the veteran left service, at which 
time the veteran complained of neck pain from an injury while 
playing volleyball.  An X-ray taken at that time revealed a 
normal cervical spine.  

The only evidence linking the current cervical degenerative 
joint disease to his gunshot wound residuals and service are 
the contentions of the veteran that his service-connected 
residuals of a gunshot wound caused the development of his 
degenerative joint disease.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition, there is no competent medical evidence that 
provides a nexus between the gunshot wound sustained in 
service and the current degenerative joint disease of the 
cervical spine.  The only medical evidence which addresses 
that question is the diagnosis of the neurologist in 1997.  
The neurologist stated unequivocally that there was no 
relationship between the cervical spine degenerative joint 
disease and the gunshot wound.  The Board has concluded there 
is no competent evidence which indicates the cervical 
degenerative joint disease is proximately due to or causally 
relate to the service-connected gunshot wound.  38 C.F.R. 
§ 3.310.  


ORDER

Service connection for degenerative joint disease of the 
cervical spine is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



